DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

In claim 6, the components of the processing system are interpreted as comprising “one or more hardware components specifically configured to carry out the stated processes/algorithm, implemented by a processor configured to perform the stated processes/algorithm, stored within a computer-readable medium for implementation” as described in para. [0056] of the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 1-2, it is unclear what is meant by “based on kinematical to kinematical platform”. The specification does not appear to provide any description.

Regarding claim 1 line 3, it is unclear what types of detection statistics fall within the scope of “ionospheric amplification type detection statistics”. See MPEP 2173.05(b) III E.

Regarding claim 2 lines 2-3, it is unclear what the “geometry-free and ionosphere- free combination of multiple frequencies” comprises; it appears to be distinct from the “geometry-free and ionospheric amplification type detection statistics” recited in claim 1, but the specification does not appear to provide any specific description. It is further unclear what it means “to resolute a whole-cycle ambiguity”.

Regarding claim 3 line 10, “the BDS” lacks antecedent basis in the claim.

Regarding claim 3 line 12, the language “the selection of the combination coefficient should satisfy the following constraints” (emphasis added) makes it unclear whether or not the claim requires the constraints to be satisfied. 

Regarding claim 3 line 14, “the maximum value” lacks antecedent basis in the claim.

Regarding claim 6 lines 1-2, it is unclear what is meant by “based on kinematical to kinematical platform”. The body of the claim does not make any use of kinematical platforms, and the specification does not appear to provide any description.

Regarding claim 6 line 3, “the BDS triple-frequency observations” lack antecedent basis in the claim.

Regarding claim 6, line 3 recites a receiver for receiving BDS triple-frequency observations, while line 4 recites a processing system for receiving the observations. It is unclear why two elements both receive the observations. Does the processing system receive the observations from the receiver?

Regarding claim 6 lines 10-11, it is unclear what the “geometry-free and ionosphere- free combination of multiple frequencies” comprises. The specification does not appear to provide any description. 

Regarding claim 6 lines 12-13, it is unclear what types of detection statistics fall within the scope of “ionospheric amplification type detection statistics”.

Regarding claim 6 lines 18-19, “the ionosphere gradient of 300mm/km” lacks antecedent basis in the claim.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites an integrity monitoring method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
step 1, constructing geometry-free and ionospheric amplification type detection statistics, based on original triple-frequency carrier phase observations, 
step 2, adjusting a detection threshold based on a required monitoring false alarm rate, and determining whether the detection statistics are less than the adjusted detection threshold, 
step 3, comparing a calculated miss-detection rate and a required miss-detection rate, and determining whether the calculated miss-detection rate are less than the required miss-detection rate, and 
step 4, if the detection statistics are less than the adjusted detection threshold and the calculated miss-detection rate are less than the required miss-detection rate, considering the ionosphere gradient is normal.
	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because they recite concepts that can be performed in the human mind or by a human with paper and pencil.

	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites that the method is “based on kinematical to kinematical platform”. However this element merely generally links the use of the judicial exception to a particular technological environment or field of use and therefore does not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional element recited in the claim comprises a mere general link of the judicial exception to a particular technological environment. This element therefore does not amount to significantly more than the abstract idea itself, i.e. it does not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2-5 recite further details of the judicial exception that can be performed in the human mind or by a human with paper and pencil, without reciting any elements that integrate the judicial exception into a practical application or add significantly more.

	Claim 6 recites, in addition to what has already been discussed with respect to claims 1-6, a receiver for receiving triple-frequency observations and a processing system for receiving the observations and processing to monitor the integrity of the ionosphere component. However the receipt of the triple-frequency observations is mere data gathering, and the receiver and processing system include within their scope generic computer equipment that is merely used as a tool to perform the abstract idea. These elements therefore do not integrate the abstract idea into a practical application or add significantly more. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Brenner (US 8094064 B2)  in view of Pedersen Topland (US 20190361129 A1) and further in view of Giorgi (“On Ionosphere-induced Error Detection for GNSS Integrity Monitoring”).

Regarding claim 1, Brenner (US 8094064 B2) teaches [NOTE: limitations not taught by Brenner are lined through; language added to explain Brenner’s teachings is italicized], as best understood, an integrity monitoring method of ionosphere gradient (abstract “horizontal delay gradient” in view of 2:46-48) based on kinematical to kinematical platform, comprising, 
step 1, constructing geometry-free and ionospheric amplification type detection statistics, based on original 
step 2, adjusting a detection threshold based on a required monitoring false alarm rate, and determining whether the detection statistics are less than the adjusted detection threshold (13:6-10; 324-348, Fig. 3B), 
step 3, determining a calculated miss-detection rate (13:17-19) 
step 4, if the detection statistics are less than the adjusted detection threshold 
As indicated by the lined through language above, Brenner does not teach:
(1) triple frequency carrier phase observations. Brenner does not provide any teachings regarding frequencies used.
Pedersen Topland (US 20190361129 A1), in analogous art (abstract), teaches using carrier phases of “at least two frequencies” to monitor ionosphere gradient (para. [0011]). It would have been obvious to modify Brenner by measuring carrier phase of three frequencies because it is a mere duplication of parts (MPEP 2144.04 VI B) with the advantage of providing additional information regarding the ionosphere gradient.
(2) determining whether the calculated miss detection rate is less than the required miss detection rate, and considering the ionosphere gradient normal if the calculated rate is less than the required rate. Brenner does not explicitly teach any use of the calculated miss detection rate. 
Giorgi, in analogous art (abstract), teaches determining whether a calculated miss detection rate is less than a required miss detection rate, and considering an ionosphere gradient normal if the calculated rate is less than the required rate (Figs. 1 and 2; page 3, left hand column, last ten lines). It would have been obvious to modify Brenner in view of Giorgi in order to avoid considering the ionosphere gradient as normal when the miss detection rate is high.

Regarding claim 2, Brenner does not appear to teach using a geometry-free and ionosphere-free combination of multiple frequencies to resolute a whole-cycle ambiguity. Instead, Brenner teaches an example geometry that avoids ambiguities (4:14-30). 
Pederson Topland appears to teach using a geometry-free and ionosphere-free combination of multiple frequencies to resolve a whole-cycle ambiguity (paras. [0011], [0027]). It would have been obvious to further modify Brenner according to Pederson Topland in order to accommodate different receiver geometries.

Regarding claim 6, in addition to what has already been discussed above with respect to claim 1, Brenner teaches a processing system (100, Fig. 1) receiving observations from RR1-RR4. It would have been obvious to further modify Brenner by calculating a miss-detection rate only if the detection statistic is not more than the detection threshold in order to save processing resources. As for calculating a miss-detection rate of an ionosphere gradient of 300mm/km, some level of ionosphere gradient must be assumed in order to calculate the miss-detection rate. Giorgi uses 1500mm/km (page 7 left hand column), but any other value, including 300mm/km, could be selected by one of ordinary skill in order to meet particular detection goals, with a reasonable expectation of success. This is a matter of a simple substitution of one threshold value for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Allowable Subject Matter

Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henkel (CA 2682210) teaches processing three carrier signals based on a linear combination with weighting coefficients selected such that the combination is geometry free (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648